


Exhibit 10.1




PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated February 24, 2015, for
reference purposes only, is entered into by and between INVACARE CORPORATION, an
Ohio corporation (“Seller”), and INDUSTRIAL REALTY GROUP, LLC, a Nevada limited
liability company or its assignee (“Buyer”), with reference to the following
facts:


RECITALS:


A.    Seller is the fee simple owner of the CF Building Property, the Taylor
Street Property, the Taylor Woods Property and the Sanford Property, all as
hereinafter defined, containing, in total, approximately 51.66 acres of real
property improved with approximately 575,589 square feet of office,
manufacturing and warehouse space.
B.    Buyer desires to purchase the Properties from Seller and Seller is willing
to sell the Properties to Buyer on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledges, the parties agree as follows:


1.    Purchase and Sale.


Seller agrees to sell the Properties to Buyer and Buyer agrees to purchase the
Properties from Seller, all on the terms, covenants and conditions set forth in
this Agreement. The “Properties” include the following:
A.    Land. The land (“Land”) consisting of, collectively: (i) approximately
5.67 acres of improved real property located at 1166 Taylor Street, Elyria, OH,
also known as Lorain County Permanent Parcel Nos. 06-25-009-000-009 and
06-25-010-102-025 (“CF Building Land”) legally described in Exhibit“A-1”
attached hereto; (ii) approximately 19.67 acres of real property improved with
two buildings containing approximately 301,656 square feet of office and
manufacturing space located at One Invacare Way and 1200 Taylor Street, Elyria,
OH, also known as Lorain County Permanent Parcel No. 06-25-008-000-014 (“Taylor
Street Land”) legally described in Exhibit “A-2” attached hereto; (iii)
approximately 14.62 acres of real property located at 39400 Taylor Parkway,
North Ridgeville, OH, also known as Lorain County Permanent Parcel No.
07-00-047-000-082 (“Taylor Woods Land”) legally described in Exhibit “A-3”
attached hereto; and, (iv) approximately 11.7 acres of real property located at
2101 E Lake Mary, Sanford, FL, also known as Seminole County Tax Parcel
07-20-31-300-023A-0000 (“Sanford Land”) legally described in Exhibit “A-4”
attached hereto, together with all of Seller’s right, title and interest in and
to all easements, utility reservations, mineral rights, rights of way, strips of
land, tenements, hereditaments, privileges, licenses, appurtenances, reversions,
remainders in any way belonging, remaining or appertaining thereto;
B.    Improvements. The buildings, consisting of, collectively: (i) 4,800 square
feet of office space located on the CF Building Land (“CF Building”); (ii)
50,000 square feet of office space located on the Taylor Street Land
(“Headquarters Building”); (iii) 251,656 square feet of manufacturing space
located on the Taylor Street Land (“Elyria Manufacturing Building”); (iv)
approximately 152,861 square feet of office/warehouse space located on the
Taylor Woods Land (“Taylor Woods Building”); and, (v) approximately 116,272
square feet of office/manufacturing space located on the Sanford Land (“Sanford
Building”), together with all other structures and improvements (collectively,
“Improvements”) now situated on the Land including, but not limited to,
fixtures,

1

--------------------------------------------------------------------------------




elevators, heating, air conditioning, plumbing, mechanical, electrical,
drainage, security, life safety and fire alarm systems, and their component
parts;
C.    Personal Property. All of Seller’s interest in the personal property
listed on Schedule 1.C attached hereto, which is owned by Seller and currently
attached to, located on and used in connection with the ownership, management,
maintenance and operation of the Improvements and the Land (collectively, the
“Personal Property”); and,
D.    Intangible Property. Any and all right, title and interest of Seller in
all (i) development rights and entitlements owned by Seller; (ii) guaranties and
warranties issued to Seller with respect to the Improvements or the Personal
Property; and (iii) any and all Property Information as defined herein and
listed on Exhibit “B” attached hereto (collectively, “Intangible Property”).
For purposes of this Agreement, (i) the CF Building Land, the CF Building and
all Improvements, Personal Property and Intangible Property related thereto are
collectively referred to as the “CF Building Property,” (ii) the Taylor Street
Land, the Headquarters Building, Elyria Manufacturing Building and all
Improvements, Personal Property and Intangible Property related thereto are
collectively referred to as the “Taylor Street Property,” (iii) the Taylor Woods
Land, the Taylor Woods Building and all Improvements, Personal Property and
Intangible Property related thereto are collectively referred to as the “Taylor
Woods Property,” and (iv) the Sanford Land, the Sanford Building and all
Improvements, Personal Property and Intangible Property related thereto are
collectively referred to as the “Sanford Property” (each of the foregoing
sometimes individually referred to as a “Property”).
2.    Purchase Price.


The purchase price for the Properties shall be $23,000,000.00 net to Seller
(“Purchase Price”). The Purchase Price shall be allocated between the
Properties, the Real Property, Personal Property, and Intangible Property as
shown on Schedule 2.0 attached hereto.


3.    Payment of Purchase Price.


The Purchase Price shall be paid to Seller by Buyer as follows:


A.    Escrow. Within five (5) days following the full execution of this
Agreement, an escrow (“Escrow”) will be opened at First American Title Insurance
Company, 3281 East Guasti Road, Suite 440, Ontario, CA 91761 (“Title Company”),
Attn: Mary Brown, Escrow Officer, Tel. (909) 510-6237, email:
marybrown@firstam.com (“Escrow Agent”) by delivery to Escrow Agent of a copy of
this Agreement executed by Seller and Buyer. If Escrow Agent requires any
supplemental or additional instructions, then Seller and Buyer shall promptly
provide the same consistent with the provisions of this Agreement.


B.    Deposit. Upon opening the Escrow, Buyer shall deposit with the Escrow
Agent the sum of $100,000.00 (“Deposit”). The Deposit shall be placed in an
interest-bearing account, and all interest accrued thereon shall become part of
the Deposit and shall be payable to the party entitled to receive the Deposit.
On the Closing Date, the Deposit shall be applied against the Purchase Price. In
the event Buyer terminates this Agreement before the expiration of the Review
Period pursuant to Paragraph 5.B, the Deposit (less any escrow cancellation
charges) shall be returned to Buyer.

2

--------------------------------------------------------------------------------




C.    Balance of Purchase Price. Buyer shall pay the balance of the Purchase
Price, plus or minus prorations and other charges or amounts payable pursuant to
this Agreement, to Seller in immediately available funds through the Escrow at
the Closing Date.
4.    Title.


A.    Title Policy. Seller shall convey good and clear record and marketable
title to the Properties to Buyer by limited warranty deed for the Ohio
properties and by special warranty deed for the Sanford Property, subject only
to the following exceptions to title (“Permitted Exceptions”):


(1)    A lien to secure payment of real estate taxes and assessments not yet due
and payable; and


(2)    Such other exceptions to title as may be approved by Buyer pursuant to
the provisions of Paragraph 4.B.


Any mortgage or other monetary liens on the Properties (“Monetary Liens”) shall
be discharged, released as to the Properties or paid by Seller at Closing. On
the Closing Date (as defined in Paragraph 8), the Title Company shall issue to
Buyer its ALTA extended coverage owner’s policy of title insurance (“Owner’s
Policy”) in the face amount of the Purchase Price, showing title to the
Properties vested of record in Buyer, subject only to the Permitted Exceptions.
B.    Survey and Title Documents. Upon execution of this Agreement, but prior to
the expiration of the Review Period as defined herein, Buyer may commission an
ALTA survey covering the Land and all improvements on the Land and otherwise in
form sufficient to permit deletion of the survey exception from the Owner’s
Policy (“Survey”) and Buyer shall obtain a preliminary title report or title
commitment for the issuance of the Owner’s Policy (“Title Report”) together with
legible copies of all title exception documents shown thereon (“Title
Documents”). Buyer’s approval of exceptions to title and the Survey shall be a
condition precedent to Buyer’s obligation to purchase the Properties. Within
fourteen (14) days after receipt of the Survey, Title Report and Title
Documents, and within five (5) days after any updates or supplements thereto,
Buyer shall furnish to Seller a written list of any objections to matters shown
on the Title Report or the Survey, stating the items to which Buyer objects and
the reasons therefor (“Disapproval Notice”). Seller shall then have
fourteen (14) days after the date of such Disapproval Notice to make such
arrangements or take such steps to satisfy Buyer’s objection(s) or to notify
Buyer that it cannot or will not correct such issue (“Title Cure Period”). If
(i) Seller is unable to remove or correct such objection(s) within the Title
Cure Period and (ii) Buyer does not waive, in writing, its disapproval, then
this Agreement shall terminate, the Deposit (less any escrow cancellation
charges) shall be returned to Buyer, and the parties shall have no further
obligations to each other except for such provisions that specifically survive
the termination of this Agreement. If Buyer fails to timely give the Disapproval
Notice as set forth herein, the condition in this Paragraph 4.B shall be deemed
satisfied, and Buyer shall be deemed to have accepted all matters contained in
the Title Report and the Survey.
5.    Inspection.


A.    Property Information. Upon full execution of this Agreement, Seller shall
make available to Buyer the items listed on Exhibit “B” attached hereto, as well
as such other information that Buyer may reasonably request, all of which Seller
has in its possession or under its control (collectively, “Property
Information”).



3

--------------------------------------------------------------------------------




B.    Review Period. Upon execution of this Agreement and expiring forty-five
(45) days thereafter (“Review Period”), Buyer shall have the opportunity to
review the Property Information and perform such investigations, inquiries, and
feasibility studies, as it deems appropriate to decide whether the Properties
are acceptable to Buyer. All costs and expenses in connection with any such
study or investigation shall be borne solely by Buyer. Buyer’s obligation to
purchase the Properties as herein provided shall be subject to Buyer’s approval
of the Properties in its sole discretion. Seller shall provide access to the
Properties to Buyer and Buyer’s agents and consultants during normal business
hours for the purpose of conducting any such investigations, inquiries or
feasibility studies. However, Buyer shall give advance notice of any such
inspections and shall use its commercially reasonable efforts not to interfere
with Seller’s operations. Buyer shall indemnify and hold Seller harmless from
and against all liability, claims, demands, damages or costs, including
reasonable attorneys’ fees, arising from or connected with Buyer’s inspection of
the Properties. If before the end of the Review Period Buyer sends written
notice to Seller that the Properties are acceptable to Buyer (“Acceptance
Notice”), Buyer shall be obligated to close the transaction as provided herein.
If Buyer fails to send an Acceptance Notice to Seller before the end of the
Review Period, Buyer shall be deemed to have decided that the Properties are not
acceptable to Buyer, the obligation of Seller to sell and Buyer to buy the
Properties shall automatically terminate and the Deposit (less any escrow
cancellation charges) shall be returned to Buyer without further action by the
parties. In such event, Buyer agrees to execute any reasonable correspondence
indicating that the Agreement has been terminated. Such obligation shall survive
the termination of the Agreement.


C.    Leaseback. During the Review Period, Buyer and Seller shall use their good
faith efforts to negotiate four mutually agreeable leases that will be executed
and placed into Escrow for Closing, one each for the CF Building Property,
Taylor Street Property, Taylor Woods Property and the Sanford Property (each a
“Lease” and, collectively, the “Leases”) pursuant to which Seller shall lease
back each of the foregoing properties from Buyer for a period of twenty (20)
years on an absolute bond type lease basis wherein all costs of ownership and
property related expenses shall be the sole responsibility of Seller. The Leases
shall each be cross defaulted for the Initial Term(s). The total initial annual
rent for the Properties for the first year shall be $2,275,000, which payment
shall be allocated among the four (4) properties as Seller may determine,
subject to Buyer’s reasonable approval. Thereafter, the annual rent shall
increase annually based upon the applicable geographical CPI. The Leases shall
each have three (3) 10-year renewal options, which options shall be deemed
automatically renewed unless Seller elects to cancel any such option upon not
less than eighteen (18) months prior written notice. Annual rent during each
option term shall be based upon the greater of (i) the then fair market rental
rate for each individual Property, or (ii) the then current rent and shall
continue to increase annually by the applicable CPI.


6.    Conditions Precedent to Buyer’s Obligation.


The obligation of Buyer to buy the Properties shall be subject to full
satisfaction of the following conditions precedent:


A.    Buyer’s approval of the conditions of title in accordance with Paragraph
4.


B.    The Title Company’s irrevocable commitment to issue the Owner’s Policy in
the form provided in the form provided in Paragraph 4.A.


C.    Buyer’s approval of the Properties within the Review Period in accordance
with Paragraph 5.


D.    No material adverse change in the Properties before the Closing Date.



4

--------------------------------------------------------------------------------




E.    The truth and accuracy of each representation and warranty of Seller
contained herein as if made on and as of the Closing Date.


F.    The deposit into Escrow of a Lease for each Property signed by Seller in
the form agreed to by Buyer and Seller during the Review Period.


G.    Delivery to Buyer within ten (10) days after the expiration of the Review
Period of a signed and completed estoppel certificate and subordination,
non-disturbance and attornment agreement executed by Seller, as tenant, on such
form acceptable to Buyer, completed by such tenant and certifying (i) that the
lease is in full force and effect and has not been modified or amended except as
set forth in the estoppel certificate, (ii) the amount of rent payable under the
lease, (iii) the amount of the security deposit, if any, (iv) the lease
termination date, (v) the date through which rent is paid, (vi) that no default
on the part of Seller exists to the best knowledge of the tenant, and (vii) that
the tenant claims no right of offset against Seller under the lease.


Buyer may waive any of the conditions precedent to Buyer’s obligation to perform
under this Agreement. If the conditions set forth in Paragraphs 6.A through 6.G
are not satisfied or waived by Buyer, then this Agreement shall terminate, the
Deposit (less any escrow cancellation charges) shall be returned to Buyer, and
the parties shall have no further obligations to each other except for such
provisions that specifically survive the termination of this Agreement.
7.    Conditions Precedent to Seller’s Obligation to Close.


The obligation of Seller to sell the Properties shall be subject to timely
satisfaction or waiver of the following conditions precedent:
A.    Buyer’s timely delivery to Escrow Agent of the Deposit, the balance of the
Purchase Price and any other funds required of Buyer.
B.    The truth and accuracy of each representation and warranty of Buyer
contained herein as if made on and as of the Closing Date.
C.    Buyer shall not then be in default of any covenant or agreement to be
performed by Buyer under this Agreement.
D.    The deposit into Escrow of a Lease for each Property signed by Buyer in
the form agreed to by Buyer and Seller during the Review Period.
Seller may waive any of the conditions precedent to Seller’s obligation to
perform under this Agreement. If the conditions set forth in Paragraphs 7.A
through 7.D are not satisfied or waived by Seller, then this Agreement shall
terminate, the Deposit (less any escrow cancellation charges) shall be paid to
Seller, and the parties shall have no further obligations to each other except
for such provisions that specifically survive the termination of this Agreement.
8.    Closing.


The sale and purchase of the Properties provided herein shall be consummated at
a closing (“Closing”), which shall be held on the Closing Date at the offices of
Title Company, or at such other time and place as Seller and Buyer may agree
upon. As used herein, “Closing Date” means forty-five (45) days after the
expiration of the Review Period, or such earlier date as Seller and Buyer may
agree upon. The parties shall use good faith efforts to close this transaction
in the first quarter of 2015. At the Closing, Seller and Buyer shall deliver to
the other party such documents as are

5

--------------------------------------------------------------------------------




typical and customary for transactions involving properties of similar size,
type and location as the each Property, and as may be necessary or appropriate
to consummate the transactions contemplated in this Agreement.
9.    Closing Costs and Prorations.


Buyer shall pay for the escrow fees, the premium for Owner’s Policy, cost of the
Survey, realty transfer taxes and any other costs of Buyer hereunder. Seller and
Buyer shall each pay their own attorneys’ fees. There shall be no prorations of
operating expenses, utility charges or real property taxes, all of which shall
continue to be paid by Seller as tenant under the Leases.


10.    Representations and Warranties by Seller.


Effective as of the date of this Agreement and as of the Closing Date, Seller
hereby represents and warrants to Buyer, which representations and warranties
shall be accurate and true in all material respects on the Closing Date as if
made on the Closing Date, and acknowledges that Buyer is relying upon such
representations and warranties in purchasing the Properties, as follows:
A.    Seller is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Ohio. Seller has full power and
authority to execute and deliver this Agreement and all of Seller’s closing
documents, to engage in the transactions contemplated by this Agreement, and to
perform and observe all of Seller’s obligations under this Agreement.
B.    Seller and the persons signing this Agreement for Seller have the
authority and power to sign this Agreement, to perform all of Seller’s
obligations under this Agreement and to sign and deliver all of the documents
required to be signed and delivered by Seller without the consent or approval of
any other person.
C.    This Agreement has been duly executed and delivered by Seller and is a
legal, valid and binding instrument, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
D.    Seller has and on the Closing Date will have good and marketable fee
simple title to the Properties subject to the Permitted Exceptions; Seller shall
not do, commit, allow to be done or fail to do anything that would have a
material adverse effect on Seller’s title to or condition of the Properties.


E.    Seller has not received any written notification that the Properties are
currently in violation of any applicable federal, state, county or municipal
land use, zoning, or other law, statute, ordinance, rule, regulation,
administrative or judicial order, which have not either been previously cured or
which will not be cured prior to Closing.


F.    Other than: (i) the Notice of Intent to acquire a pipeline easement over a
portion of the Taylor Woods Land; and, (ii) the notice(s) regarding possible
storm water assessments regarding the Ohio Properties, Seller has not received
any notice of any proceedings in condemnation, nor any written offer to purchase
all or any part of the Properties in lieu of condemnation, nor of any
contemplated zoning change or other action by any governmental body, authority
or agency that will in any way materially affect the Properties including, but
not limited to, the size of, use of, construction on or access to the
Properties.



6

--------------------------------------------------------------------------------




G.    Seller shall maintain and operate the Properties from the date hereof
until the Closing in its present condition, ordinary wear and tear excepted,
which shall include maintaining existing policies of fire and casualty insurance
on the Properties, and Seller shall not enter into any lease, rental agreement
or contract without Buyer’s consent, which consent shall not be unreasonably
withheld.


H.    There is no litigation, dispute, action or claim against any person,
whether pending or threatened, which may have a material adverse effect on the
Properties.


I.    There is no default under any agreement, contract, lease or other
commitment, or any claim, demand, litigation, proceedings or governmental
investigation pending or threatened against Seller relating to the Properties,
which would materially and adversely affect the Properties.


J.    To the best of Seller’s knowledge, the Properties are in substantial
compliance with all federal, state and local laws relating to pollution or
protection of the environment (“Environmental Laws”) and there is no civil,
criminal or administrative action, suit, demand, claim, hearing, notice of
violation, investigation, proceeding, notice or demand letter pending or
threatened against Seller in respect of the Properties or the activities
conducted thereon relating in any way to Environmental Laws; the Properties are
free from underground storage tanks.


K.    On the Closing Date there will be no parties with any rights of possession
to the Properties other than Seller and Buyer.


L.    Seller is not a “foreign person” and is not subject to withholding within
the meaning of Section 1445 of the Code. Seller shall execute and deliver to
Buyer through and at the Close of Escrow a non-foreign affidavit in form
acceptable to Buyer.


M.    To the best of Seller’s knowledge, all of the information and documents
prepared by Seller and delivered or to be delivered to Buyer pursuant to this
Agreement will be true and correct and do not and will not omit to state a
material fact.


N.    The representations contained herein shall survive Closing for a period of
one (1) year.


11.    Representations and Warranties by Buyer.


Effective as of the date of this Agreement and as of the Closing Date, Buyer
hereby represents and warrants to Seller, which representations and warranties
shall be accurate and true in all material respects on the Closing Date as if
made on the Closing Date, and acknowledges that Seller is relying upon such
representations and warranties in purchasing the Properties, as follows:
A.    Buyer is a limited liability company, duly organized, validly existing,
and in good standing under the laws of the State of Nevada. Buyer has full power
and authority to execute and deliver this Agreement and all of Buyer’s closing
documents, to engage in the transactions contemplated by this Agreement, and to
perform and observe all of Buyer’s obligations under this Agreement.
B.    Buyer and the persons signing this Agreement for Buyer have the authority
and power to sign this Agreement, to perform all of Buyer’s obligations under
this Agreement and to sign and deliver all of the documents required to be
signed and delivered by Buyer without the consent or approval of any other
person.

7

--------------------------------------------------------------------------------




C.    This Agreement has been duly executed and delivered by Buyer and is a
legal, valid and binding instrument, enforceable against Buyer in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
12.    Destruction of the Properties.


If any of the Properties is materially damaged or destroyed between the date of
this Agreement and the Closing Date, Buyer shall have the right, exercisable in
Buyer’s sole discretion, to:


A.    Terminate this Agreement, in which event the Deposit shall be returned to
Buyer and neither party shall have any further obligation or liability to the
other;


B.    Accept the Properties in their then condition, in which event there shall
be credited against the Purchase Price any deductible which is payable under all
applicable insurance policies which provide insurance coverage for the
Properties or Improvements and all proceeds of insurance payable to Seller by
reason of such damage shall be assigned and paid by Seller to Buyer; or


C.    Notify Seller of Buyer’s intent to purchase the Properties and direct
Seller to correct the damage or destruction to the Properties, in which event
Seller shall diligently correct such matters at Seller’s sole expense, unless
such damage or destruction can’t reasonably be completed within six (6) months
after the damage or destruction. If Buyer elects to proceed pursuant to this
Paragraph 12.C, the Closing Date shall be extended for such time as reasonably
necessary to allow for completion of such repairs. If Seller does not correct
the matters within that time, Buyer shall still be entitled to exercise any
other option available hereunder. Following notification of the existence of any
damage or destruction, Buyer’s failure to affirmatively elect shall be
considered an election to terminate this Agreement under Paragraph 12.A above.


13.    Condemnation.


Excepting the Notice of Intent to acquire a pipeline easement over a portion of
the Taylor Woods Land, if prior to the Closing Date, all or a material portion
of any of the Properties or the means of ingress or egress thereon is taken by
eminent domain (or is the subject of a pending or contemplated taking which has
not been consummated), including, but not limited to, any land donation or
public space requirements or encumbrances on the Properties requiring
contributions by Seller, Seller shall promptly notify Buyer of such fact. Buyer
shall then have the option to terminate this Agreement upon notice to Seller
given not later than twenty (20) days after receipt of Seller’s notice. If Buyer
elects to terminate this Agreement, the Deposit (less any escrow cancellation
charges) shall be returned to Buyer, and the parties shall have no further
obligations to each other except for such provisions that specifically survive
the termination of this Agreement. If Buyer does not elect to terminate this
Agreement, Seller shall assign and turn over to Buyer, and Buyer shall be
entitled to receive and keep, all awards for the taking by eminent domain and
shall be obligated to proceed to Closing with no reduction in the Purchase
Price.
14.    Indemnification.


For a period of one (1) year after Closing, Seller shall hold harmless,
indemnify and defend Buyer, including reasonable attorney’s fees and costs, from
and against: (1) any and all claims, suits, demands, actions or proceedings in
any way related to the Properties and arising or accruing before the Closing
Date, or in any way related to or arising from any act, conduct, omission,
contract or commitment of Seller at any time or times; and (2) all costs and
expenses,

8

--------------------------------------------------------------------------------




including attorneys’ fees, related to any actions, suits or judgments incident
to any of the foregoing. Buyer shall notify Seller of any such claim against
Buyer within thirty (30) days after it has notice of such claim, but failure to
notify Seller shall in no case prejudice the rights of Buyer under this
Agreement unless Seller shall be prejudiced by such failure and then only to the
extent of such prejudice. Should Seller fail to discharge or undertake to defend
Buyer against such liability upon learning of the same, then Buyer may settle
such liability and Seller’s liability to Buyer shall be conclusively established
by such settlement, the amount of such liability to include both the settlement
consideration and the reasonable costs and expenses, including attorneys’ fees,
incurred by Buyer in effecting such settlement.


15.    Liquidated Damages/Specific Performance.


A.    Seller and Buyer acknowledge that it would be extremely impractical and
difficult to ascertain actual damages that would be suffered by Seller if Buyer
fails to consummate the purchase of the Properties as and when contemplated by
this Agreement. Accordingly, if Buyer fails to close the transaction for
purchase of the Properties when required by this Agreement, the Deposit and any
interest accrued thereon shall be delivered by Title Company to Seller as
liquidated damages as Seller’s sole and exclusive remedy for Buyer’s breach or
default, whereupon this Agreement shall terminate and Buyer and Seller shall be
relieved of further liability hereunder, at law or in equity.


B.    If Seller shall be in material breach of any obligation of Seller under
this Agreement and shall not have cured such breach on or prior to the Closing
Date, Buyer may terminate this Agreement and/or pursue all remedies provided at
law or in equity, including specific performance. If this Agreement is
terminated by Buyer pursuant to this paragraph, the Deposit shall be immediately
returned to Buyer.


16.    Possession.


Possession of the Properties, subject to the rights of Seller as tenant under
the Leases, shall be delivered to Buyer at the Closing.


17.    Miscellaneous.


A.    Final and Entire Agreement; Integration. This Agreement is the final,
entire and exclusive agreement between the parties and supersedes any and all
prior agreements, negotiations and communications, oral or written. No
representation, promise, inducement or statement of intention has been made by
any of the parties not embodied in this Agreement or in the documents referred
to herein, and no party shall be bound by or liable for any alleged
representation, promise, inducement or statements of intention not set forth or
referred to in this Agreement. No supplement, modification, or amendment to this
Agreement shall be binding or effective unless executed in writing by the
parties and by no other means.
B.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective shareholders,
partners, directors, officers, heirs, beneficiaries, successors, representatives
and assigns.
C.    Assignment. No party to this Agreement may assign its rights or delegate
its duties hereunder without the prior written consent of all parties to this
Agreement; provided, however, that either Buyer or Seller may assign its rights
or delegate its duties hereunder to an affiliated entity, but any such
assignment shall not relieve the party assigning its rights of its obligations
hereunder.
D.    Notices. Any notice, demand, consent, approval or documents which any
party is required or may desire to give or deliver to the other shall be given
in writing by (i) personal delivery; (ii) certified mail, return receipt

9

--------------------------------------------------------------------------------




requested, postage prepaid; (iii) a national overnight courier service that
provides written evidence of delivery; or (iv) facsimile or email transmission
and addressed as follows:
To Buyer:
Industrial Realty Group, LLC

11100 Santa Monica Boulevard, Suite 850
Los Angeles, California 90025
Attention: Stuart Lichter
Email: slichter@irg.cc
Phone: (310) 806-4434
Fax: (310) 473-8702


With a copy to:
Fainsbert Mase Brown Gordon & Sussman, LLP

11100 Santa Monica Boulevard, Suite 870
Los Angeles, California 90025
Attention: Jerry A. Brown, Esq.
Email: jbrown@fms-law.com
Phone: (310) 473-6400
Fax: (310) 473-8702


To Seller:
Invacare Corporation

One Invacare Way
Elyria, Ohio 44035
Attention: Robert K. Gudbranson
Email: rgudbranson@invacare.com
Phone: (800) 833-6900
Fax: (877) 619-7996


With a copy to:
Invacare Corporation

One Invacare Way
Elyria, Ohio 44035
Attention: Anthony LaPlaca, Esq.
Email: alaplaca@invacare.com
Phone: (440) 329-6283
Fax: (440) 329-6036


With a copy to:
Mansour Gavin, LPA

North Point Tower
1001 Lakeside Avenue, Suite 1400
Cleveland, Ohio 44114
Attention: Managing Partner
Email: acoyne@mggmlpa.com
Phone: (216) 523-1500
Fax: (216) 523-1709
    
Any party may change its notice or email address, and/or facsimile number by
giving written notice thereof in accordance with this Paragraph. All notices
hereunder shall be deemed given: (a) if delivered personally, when delivered;
(b) if sent by certified mail, return receipt requested, postage prepaid, on the
third day after deposit in the U.S. mail; (c) if sent by overnight courier, on
the first business day after delivery to the courier; and (d) if sent by
facsimile or email, on the date of transmission if sent on a business day before
5:00 p.m. Pacific time, or on the next business day; if sent on a day other than
a business day or if sent after 5:00 p.m. Pacific time, provided that a hard

10

--------------------------------------------------------------------------------




copy of such notice is also sent by either a nationally recognized overnight
courier or by U.S. mail, first class, postage prepaid.
E.    Attorneys’ Fees. In the event any suit, action or proceeding is instituted
by any party in connection with the breach, enforcement or interpretation of
this Agreement, the prevailing party therein shall be entitled to the award of
reasonable attorneys’ fees and related costs in addition to whatever relief the
prevailing party may be awarded.
F.    Real Estate Commission. Buyer represents and warrants to Seller and Seller
represents and warrants to Buyer that no broker has been engaged by it in
connection with the transaction contemplated by this Agreement, other than WWM
Real Estate (“Broker”). Buyer covenants and agrees to pay any and all
commissions due to Broker in connection with this Agreement pursuant to a
separate written commission agreement and any other broker or finder claiming a
commission or fee through Buyer. Each party shall indemnify, protect, defend and
hold harmless the other party, including reasonable attorneys’ fees, in respect
of any breach of such representation and warranty, which indemnity shall survive
the Closing or earlier termination of this Agreement.
G.    Severability. The invalidity, illegality, or unenforceability of any
provision of this Agreement shall in no way affect the validity of any other
provision of this Agreement. In the event that any provision of this Agreement
is contrary to any present or future statute, law, ordinance, or regulation, the
latter shall prevail, but in any such event the provisions of this Agreement
affected shall be curtailed and limited only to the extent necessary to bring it
within the requirements of the law.
H.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio. In the event of any legal action
arising from this Agreement, the parties agree that venue shall be proper in any
state or federal court located in Lorain County, Ohio, or the nearest location
having jurisdiction.
I.    Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of such provision or any
other provision hereof. No waiver shall be binding unless executed in writing by
the party making the waiver. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition.
J.    Counterparts and Electronic Signatures. This Agreement may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, and such counterparts shall together constitute but one and the same
Agreement. The parties shall be entitled to sign and transmit an electronic
signature of this Agreement (whether by facsimile, PDF or other email
transmission), which signature shall be binding on the party whose name is
contained therein. Any party providing an electronic signature agrees to
promptly execute and deliver to the other parties an original signed Agreement.
K.    Review; Interpretation. Each party to this Agreement has carefully
reviewed this Agreement, is familiar with the terms and conditions herein, and
was advised by legal counsel of his or its own choice with respect thereto. This
Agreement is the product of negotiation among the parties hereto and is not to
be interpreted or construed against any party hereto.
L.    Headings; Constructions. The headings which have been used throughout this
Agreement have been inserted for convenience of reference only and do not
constitute matter to be construed in interpreting this Agreement. Words of any
gender used in this Agreement shall be held and construed to include any other
gender, and words in the singular number shall be held to include the plural,
and vice versa, unless the context requires otherwise. The words “herein”,
“hereof”, “hereunder” and other similar compounds of the word “here” when used
in this Agreement shall

11

--------------------------------------------------------------------------------




refer to the entire Agreement and not to any particular provision or section. If
the last day of any time period stated herein shall fall on a Saturday, Sunday
or legal holiday, then the duration of such time period shall be extended so
that it shall end on the next succeeding day which is not a Saturday, Sunday or
legal holiday.
M.    Survival. All of the representations, warranties, covenants, indemnities
and agreements set forth herein shall survive the closing of the transaction and
the delivery of the deed except as otherwise stated herein.
N.    Number, Gender and Tense. All words used in this Agreement shall be
construed to include the plural as well as the singular number, the present
tense shall include the past and future tense, and the masculine gender shall
include the feminine and neuter gender.
O.    Independent Counsel. Each party to this Agreement represents and warrants
that he has carefully reviewed and understands this Agreement, acknowledges that
he has been advised to seek his own independent legal counsel with respect to
this Agreement and the transactions contemplated hereby, has sought the advice
of independent counsel of his own choosing or has knowingly and voluntarily
declined the opportunity to obtain such counsel and signs this Agreement freely,
knowingly and voluntarily. Buyer hereby represents and warrants to Seller that:
(i) Buyer is not in a significantly disparate bargaining position in relation to
Seller, and (ii) Buyer is purchasing the Properties for business, commercial,
investment or other similar purpose.
P.    Time of Essence. Time is of the essence with respect to all matters
contained in this Agreement.
Q.    Exchange Cooperation. Buyer and Seller agree to cooperate with each other
in accomplishing a tax‑deferred exchange for either party under Section 1031 of
the Internal Revenue Code, which shall include the signing of reasonably
necessary exchange documents; provided, however, that (i) neither party shall
incur any additional liability or financial obligations as a consequence of such
exchange, (ii) such exchange shall not delay the Closing Date, and (iii) neither
party shall be required to take title to any property as part of an exchange
other than Buyer receiving title to the subject property herein. This Agreement
is not subject to or contingent upon either party’s ability to effectuate a
deferred exchange. In the event any exchange contemplated by either party should
fail to occur, for whatever reason, the sale of the subject property shall
nonetheless be consummated as provided herein.
R.    Further Acts. The parties agree to cooperate with each other to effectuate
this Agreement. In addition to the acts recited in this Agreement to be
performed by Seller and Buyer, Seller and Buyer agree to perform or cause to be
performed before or after the Closing any and all such further acts as may be
reasonably necessary or appropriate to accomplish the intent and purposes of
this Agreement and to consummate the transaction contemplated hereby.
[Remainder of page intentionally left blank; Signatures on the following page]



12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BUYER:
 
SELLER:
 
 
 
INDUSTRIAL REALTY GROUP, LLC,    
 
INVACARE CORPORATION,
a Nevada limited liability company
 
an Ohio corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stuart Lichter
 
By:
/s/ Robert K. Gudbranson
 
Stuart Lichter, President    
 
 
Robert K. Gudbranson
 
 
 
Its:
Interim President and Chief Executive Officer



 
                
                    







































13

--------------------------------------------------------------------------------




SCHEDULE 1.C
Personal Property




CF Building
HVAC System(s)


Headquarters Building
HVAC System(s)


Elyria Manufacturing Building
HVAC System(s)
Electrical Substation


Taylor Woods Building
HVAC System(s)
Generator


Sanford Building
HVAC System(s)





--------------------------------------------------------------------------------




SCHEDULE 2.0


Allocation of the Purchase Price
Between the Properties, Real Property,
Personal Property and Intangible Property


CF Building
 
Real Property
$
437,000
Personal Property
$
36,000
Intangible Property
$
10,000
Sub-Total
$
483,000
 
 
Headquarters Building/Elyria Manufacturing Building
 
Real Property
$
11,200,000
Personal Property
$
855,950
Intangible Property
$
366,450
Sub-Total
$
12,422,400
 
 
Taylor Woods Building
 
Real Property
$
4,300,000
Personal Property
$
294,600
Intangible Property
$
40,000
Sub-Total
$
4,634,600
 
 
Sanford Building
 
Real Property
$
4,880,000
Personal Property
$
530,000
Intangible Property
$
50,000
Sub-Total
$
5,460,000
TOTAL
$
23,000,000

    
        







